Citation Nr: 1809925	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  10-14 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for right knee strain.  

2.  Entitlement to an increased disability rating in excess of 10 percent for left knee osteoarthritis, status post arthroplasty, prior to July 25, 2011, and in excess of 30 percent from September 1, 2012.  

3.  Entitlement to an increased disability rating in excess of 10 percent for right hip strain.  

4.  Entitlement to an increased disability rating in excess of 10 percent for left hip strain.  

5.  Entitlement to an increased disability rating in excess of 20 percent for right shoulder strain.  

6.  Entitlement to an increased disability rating in excess of 10 percent for left shoulder strain prior to August 19, 2016 and in excess of 40 percent thereafter.  

7.  Entitlement to an increased disability rating in excess of 20 percent for degenerative disc disease (DDD) with lumbosacral strain.  

8.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease (DJD) and DDD of the cervical spine prior to May 9, 2011, in excess of 20 percent from May 9, 2011, and in excess of 30 percent from August 19, 2016.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to May 1991.  

These matters come to the Board of Veterans' Appeals (Board) from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Winston-Salem, North Carolina.  


FINDING OF FACT

In June 2017, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal; subsequently, in August 2017, he again reiterated his desire to withdraw his appeal.  
CONCLUSION OF LAW

The criteria for withdrawal the Veteran's appeal have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In June 2017, prior to the promulgation of a decision in the appeal, the Veteran wrote to VA and indicated that he wished to withdraw his appeal.  Subsequently, in August 2017, he again contacted VA by telephone and reiterated his desire to withdraw his appeal.  The VA employee wrote, "Veteran called regarding open Appeal.  Veteran submitted request to withdraw any further action on open appeal dated 6/6/2017.  Veteran is satisfied with any/all backdating of 100% SC that he's been granted and requests no further action on appeal."  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

The Board is aware that the Veteran's representative submitted a post-remand brief in November 2017, wherein it did not acknowledge the Veteran's two contacts to VA described above.  The Board finds that the Veteran's letter and phone call are explicit, unambiguous communications and done with a full understanding of the consequences of such action on the part of the claimant.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Accordingly, the Board finds that the Veteran's submission and phone call are more probative to his intent to withdraw his appeal than the post-remand brief.


ORDER

The appeal is dismissed.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


